                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  ANDREW E. PHILLIPS,

                 Plaintiff,

         v.                                                 Case No. 18-cv-1058-JPG-GCS

  CHRISTOPHER EALES and RANDY YOUNG,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Andrew E. Phillips’s motion to reopen

his “‘Asbestos’ lawsuit case” (Doc. 29). The Court also considers his motion for the status of

his motion to reopen (Doc. 32).

       In this case, Phillips complains about the conditions of confinement in the Madison

County Jail, specifically, black mold, raw sewage smells, lack of cold water, lack of recreational

opportunities, and mishandling of grievances. The Court dismissed this case without prejudice

on September 26, 2018, after Phillips failed to keep the Court informed of his address when he

was released from the Madison County Jail, failed to appear at a status conference and failed to

object to a Report and Recommendation recommending that the Court dismiss this case for lack

of prosecution pursuant to Federal Rule of Civil Procedure 41(b). Phillips was warned in the

Court’s May 29, 2018, order (Doc. 8) that he must keep the Court informed of his address within

7 days of any change in address; Local Rule 3.1(b) contains the same provision. Phillips was

warned in the hearing notice that his failure to appear would result in dismissal of his claims, and

he was warned with the Report and Recommendation that his failure to object could result in a

waiver of the right to challenge the recommendation.
       Phillips apparently discovered a newfound interest in prosecuting this case in January

2019 after he was reincarcerated in the Madison County Jail. He claims in his motion to reopen

that his failure to provide his current address when he left the jail was an accident; in his motion

for status he claims it was because he was homeless and had no address. On January 24, 2019,

Phillips was admitted to Graham Correctional Center as a convicted prisoner. He still has not

informed the Court of this address change as required by Court order and Local Rule 3.1(b),

although the Court has gleaned his address at Graham CC from the return address on his motion

for status. Additionally, Phillips asks the Court to reopen his “‘Asbestos’ lawsuit case,” but this

case has nothing to do with asbestos.

       The Court construes Phillips’s motion to be pursuant to Federal Rule of Civil Procedure

60(b) because he filed it more than 28 days after entry of judgment. Banks v. Chicago Bd. of

Educ., 750 F.3d 663, 666 (7th Cir. 2014). It is well settled that Rule 60(b) relief is an

extraordinary remedy and is granted only in exceptional circumstances. Gonzalez v. Crosby,

545 U. S. 524, 535 (2005); McCormick v. City of Chi., 230 F.3d 319, 327 (7th Cir. 2000) (citing

Dickerson v. Board of Educ., 32 F.3d 1114, 1116 (7th Cir. 1994)). The rule authorizes a Court

to grant relief from judgment for the specific reasons listed in the rule but does not authorize

action in response to general pleas for relief. See Young v. Murphy, 161 F.R.D. 61, 62 (N.D. Ill.

1995). Ignorance of a litigant or attorney is not appropriate grounds for relief under Rule 60(b).

McCormick, 230 F.3d at 327.

       Phillips has not presented the kind of exceptional circumstances that justify Rule 60(b)

relief. Additionally, Phillips persists in his failure to keep the Court apprized of his correct

address, and he seeks to reopen a lawsuit involving matters that were not in issue in this lawsuit.


                                                  2
For these reasons, the Court DENIES Phillips’s motion to reopen (Doc. 29).

         The Court notes that the conduct Phillips complained about in this case began in

February 2018 so, if he wishes to pursue those claims, he has plenty of time to file a new lawsuit

making those allegations before his two-year statute of limitations expires. See Wallace v. Kato,

549 U.S. 384, 387, 394 (2007) (§ 1983 lawsuits arising in Illinois are subject to the state two-

year personal injury limitation period under 735 ILCS 5/13-202); Johnson v. Rivera, 272 F.3d

519, 522 (7th Cir. 2001) (limitations period tolled under 735 ILCS 5/13-216 while inmate

exhausts administrative remedies).

         The Court further DENIES Phillips’s motion for status (Doc. 32) as moot in light of this

order.

IT IS SO ORDERED.
DATED: March 7, 2019
                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 3
